Day, J.
1. practice: pieadmg. — E The plaintiff excepts to so much of the decree as exempts from its operation taxes that have been levied and assessed upon the property prior to the rendition 0f decree. The petition alleges that defendant has no interest in, nor lien upon, the property for unpaid taxes nor anything else. This allegation of the petition is not admitted. The defendant alleges that as to this it has no information or knowledge sufficient to form a belief. This casts upon the plaintiff thé burden of establishing the allegation, which could be done only by proving that no taxes had been legally assessed and levied irpon the premises, or that all taxes so assessed had been paid. As the plaintiff introduced no evidence, it was proper to refuse to bar the defendant of any lien for unpaid taxes.
II. The plaintiff insists that it was erroneous to tax the costs to the plaintiff. The defendant disclaimed any title to the premises. As to the remainder of the relief asked by the plaintiff, the plaintiff was unsuccessful, and was, therefore, properly taxed with the costs of the proceeding.
Affirmed.
Seevers, Justice, took no part in the decision of this case.